Case 2:20-cv-01395-RGK-KS Document 19 Filed 05/12/20 Page 1 of 2 Page ID #:54


                                                                JS-6
    1

    2

    3

    4

    5

    6
                            UNITED STATES DISTRICT COURT
    7
                           CENTRAL DISTRICT OF CALIFORNIA
    8
        MOHAMED NOOH, individually              CASE NO. 2:20-cv-01395-RGK-KS
    9   and on behalf of all others similarly
        situated,                               [PROPOSED] ORDER ON
   10                                           PLAINTIFF’S AMENDED
              Plaintiff,                        NOTICE OF VOLUNTARY
   11                                           DISMISSAL WITH PREJUDICE
              v.
   12                                           Honorable R. Gary Klausner
        CANOGA PARK HAND CAR
   13   WASH; and DOES 1 to 100,                Complaint Filed: February 12, 2020
                                                Complaint Served: February 19, 2020
   14         Defendants.
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                -1-
              [PROPOSED] ORDER ON PLAINTIFF’S AMENDED NOTICE OF
                     VOLUNTARY DISMISSAL WITH PREJUDICE
Case 2:20-cv-01395-RGK-KS Document 19 Filed 05/12/20 Page 2 of 2 Page ID #:55



    1                               [PROPOSED] ORDER
    2         Upon consideration of Plaintiff’s Amended Notice of Voluntary Dismissal
    3   With Prejudice, which replaces and moots Plaintiff’s earlier filed Notice of
    4   Voluntary Dismissal (without prejudice), the Court has determined that this action
    5   be DISMISSED with prejudice.
    6         IT IS SO ORDERED.
    7
               May 12
        Dated: ______________, 2020                  _____________________________
    8
                                                     Hon. R. Gary Klausner
    9                                                U.S. District Judge
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               -2-
              [PROPOSED] ORDER ON PLAINTIFF’S AMENDED NOTICE OF
                     VOLUNTARY DISMISSAL WITH PREJUDICE
